DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 1-6, filed 05/17/2021, with respect to 112(a) rejections have been fully considered and are persuasive.  The 112(a) and 112(b) rejections have been withdrawn. 
Applicant’s arguments, see pages 1-6, filed 05/17/2021, with respect to the rejection(s) of claim(s) 1-5, 7, 12-16, 18, 21-26 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of US Pat Pub No. 20140135882 granted to Prasannakumar et al. in view of US Pat No. 10130820 granted to Bobgan et al.  for claims 1-3, 5, 12-14, 15, 18, 21-26 and in further view of US Pat Pub No. 20150255858 granted to Li et al for claims 7 and 16. 

Claims 1-3, 5, 12-14, 15, 18, 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat Pub No. 20140135882 granted to Prasannakumar et al. (hereinafter “Prasannakumar”) in view of US Pat No. 10130820 granted to Bobgan et al. (hereinafter “Bobgan”)
Regarding claim 1, Prasannakumar discloses an implantable medical device (IMD) (e.g. fig. 2, para 0056, IMD 16), comprising: a core assembly (e.g. fig. 2, para 0056 body 40) and an electrode disposed within the header (e.g. electrode 42), wherein the electrode is positioned adjacent a first outside surface of the header (e.g. fig. 6A-6E, electrode being parallel to one side of the header), wherein the antenna is offset from the first outside surface in a direction of a second outside surface (e.g. figs 6A-E, showing antenna 58 disposed parallel to the second side of the header away from the first side), and wherein the curved section of the antenna circumferentially surrounds an exterior portion of the electrode (fig. 4A; ) Although Prasannakumar discloses the conducting ribbon disposed near the outer curved end surface (as provided in various figures), it fails to disclose disposing the curved section is disposed closer to the outer curved end surface than any part of the electrode. 
Bobgan teaches a similar implantable medical device having an antenna (e.g. fig. 2, antenna 220), and an electrode (e.g. fig. 2, electrode 208), and wherein the curved section of 

Regarding claim 2, Prasannakumar as modified by Bobgan (hereinafter “modified Prasannakumar”) renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar further comprising a scaffold assembly (e.g. attachment plate 46 as seen in Figs. 3, 4B, 6A-B) configured to position the antenna (e.g. 44/58) and/or the electrode (e.g. 42) within the interior region of the header (e.g. 38; Para. 0056).

Regarding claim 3, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar disclosing wherein the antenna is offset from the electrode  (e.g. Figs 3, 6A-6B and fig 18 show that the antenna 58 is offset from the first outside surface which is adjacent the electrode).  

Regarding claim 5, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar disclosing wherein the IMD is configured to be implanted in a patient such that the first outside surface of the header faces in a direction toward the 

Regarding claim 12, Prasannakumar discloses a system, comprising: an implantable medical device (IMD) (e.g. fig. 2, Para 0056, IMD 16) configured to be implanted within the body of a patient (e.g. Fig. 2), the IMD comprising: a core assembly (e.g. fig. 2, Para 0056 body 40) comprising a housing having circuitry disposed therein  (e.g. fig. 2, Para 0056 body 40); a header (e.g. fig. 2, Para 0056 header 38) comprising an exterior surface that encloses an interior region (e.g. fig. 2 showing header which inherently includes an exterior and an interior region), the header coupled, at a first end, to the core assembly housing (e.g. fig. 2, Para 0056 header 38 attached to body 40), and extending to a second end; an antenna disposed within the header (e.g. 44/58 Fig. 3), the antenna including a curved section (e.g. Fig. 4 shows an antenna 44/58 having a curved section lying in a single plane as marked by A shown below), wherein a distance between the curved section of the antenna and an inside surface of the second end of the header is constant  (e.g. Fig. 6F shows the curved section of the antenna maintains a constant distance to the header as shown), wherein the curved section is a conducting ribbon (e.g. Fig 4B; it is noted that the applicant’s own disclosure in paragraph 0073 states that a conducting ribbon as having a flat cross section as shown here in figure 4B. Therefore, the flat section of the antenna is understood to be the conducting ribbon), and wherein the antenna is between a center of curvature of the curved section and the housing (e.g. Fig. 2; it is noted that the claim does not specify any axis or planes and the term “between” does not provide any details regarding where in-between the two points the antenna would be positioned. therefore, it is understood that the size of the antenna allows at least a portion of it to be at the center of curvature of the curved section and the housing); and an electrode disposed within the header (e.g. 42, Fig. 3 header 38), wherein the antenna is offset from the electrode (e.g. Figs 3, 6A-6B and fig 18 show that the antenna 58 is offset from the first outside surface which is adjacent the electrode); and a receiving device (e.g. programmer 24) configured to communicate with the IMD via a wireless communication link (e.g. Para. 0058).
Bobgan teaches a similar implantable medical device having an antenna (e.g. fig. 2, antenna 220), and an electrode (e.g. fig. 2, electrode 208), and wherein the curved section of the antenna circumferentially surrounds an exterior portion of the electrode (e.g. fig. 2 and 3A); and wherein the curved section is disposed closer to the outer curved end surface than any part of the electrode (e.g. fig. 2, 3A) which allows to position the antenna closer to the skin side of the header so that there is less body tissue to transmit through (e.g. Col 8 lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Prasannakumar to position the antenna closer to the tip as taught by Bobgan to provide the predictable result of reducing the body tissue to transmit through. 


Regarding claim 13, modified Prasannakumar renders the system of claim 12 obvious as recited hereinabove, Prasannakumar teaches the wireless communication link comprising a Bluetooth link  (e.g. para 0028 “IMD 16 and programmer 24 may communicate via wireless communication using any techniques known in the art. Examples of communication techniques may include, for example, low frequency or radio frequency (RF) telemetry, but other techniques are also contemplated”).

Regarding claim 15, modified Prasannakumar renders the system of claim 12 obvious as recited hereinabove, Prasannakumar discloses wherein the electrode component comprises a conducting ribbon.  


Regarding claim 18, Prasannakumar discloses an implantable medical device (IMD) (e.g. fig. 2, Para 0056, IMD 16), comprising: a core assembly (e.g. fig. 2, Para 0056 body 40) comprising a housing having circuitry disposed therein (e.g. fig. 2, Para 0056 body 40); a header (e.g. fig. 2, Para 0056 header 38) comprising an exterior surface that encloses an interior region (e.g. fig. 2 showing header which inherently includes an exterior and an interior region); an antenna disposed within the header (e.g. 44/58 Fig. 3), the antenna including a curved section (e.g. Fig. 4 shows an antenna 44/58 having a curved section), wherein a distance between the curved section of the antenna and an inside surface of the second end of the header is constant (e.g. Fig. 6F shows the curved section of the antenna maintains a constant distance to the header as shown), wherein the curved section is a conducting ribbon (e.g. Fig 4B; it is noted that the applicant’s own disclosure in paragraph 0073 states that a conducting ribbon as having a flat cross section as shown here in figure 4B. Therefore, the flat section of the antenna is understood to be the conducting ribbon), and wherein the antenna is between a center of curvature of the curved section and the housing (e.g. Fig. 2; it is understood that the size of the antenna allows at least a portion of it to be at the center of curvature of the curved section and the housing); and an electrode disposed within the header (e.g. 42, Fig. 3 header 38), wherein the antenna is offset from the electrode (e.g. Figs 3, 6A-6B and fig 18 show that the antenna 58 is offset from the first outside surface which is adjacent the electrode).  Therefore, It would 
Bobgan teaches a similar implantable medical device having an antenna (e.g. fig. 2, antenna 220), and an electrode (e.g. fig. 2, electrode 208), and wherein the curved section of the antenna circumferentially surrounds an exterior portion of the electrode (e.g. fig. 2 and 3A); and wherein the curved section is disposed closer to the outer curved end surface than any part of the electrode (e.g. fig. 2, 3A) which allows to position the antenna closer to the skin side of the header so that there is less body tissue to transmit through (e.g. Col 8 lines 30-35). Therefore, it would have been obvious to one of ordinary skill in the art at the time to modify the disclosure of Prasannakumar to position the antenna closer to the tip as taught by Bobgan to provide the predictable result of reducing the body tissue to transmit through. 


Regarding claim 21, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Lee teaches wherein the antenna is in a different plane from the electrode (e.g. fig. 19).  

Regarding claim 22, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, Prasannakumar discloses wherein the antenna is in a same plane as the electrode  (e.g. fig. 6).    

Regarding claim 23, modified Prasannakumar renders the system of claim 12, Bobgan teaches wherein the antenna is in a different plane from the electrode (e.g. fig. 2).  

Regarding claim 24, modified Prasannakumar renders the system of claim 12, Prasannakumar discloses wherein the antenna is in a same plane as the electrode (e.g. fig. 6).

Regarding claim 25, modified Prasannakumar renders the IMD of claim 18, Bobgan teaches wherein the antenna is in a different plane from the electrode (e.g. fig. 2).  

Regarding claim 26, modified Prasannakumar renders the IMD of claim 18, Prasannakumar discloses wherein the antenna is in a same plane as the electrode (e.g. fig. 6).  

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over modified Prasannakumar as applied to claim 1-5, 12-14, 15, 18, 21-26 above, and further in view of US Patent Publication Number 20150255858 granted to Li et al. (hereinafter “Li”).
Regarding claim 7, modified Prasannakumar renders the IMD of claim 1 obvious as recited hereinabove, but fails to disclose wherein the antenna comprises a bent wire forming a bent monopole antenna. However, Li teaches that it is known to use a bent wire forming a bent monopole antenna (e.g. para 0007 “mono-pole”) to provide the predictable result of optimizing at higher frequencies (e.g. para 0007). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Prasannakumar with the teachings of Li to provide a monopole antenna to provide the predictable result of optimizing at higher frequencies.

Regarding claim 16, modified Prasannakumar renders the system of claim 12 obvious as recited hereinabove, but fails to disclose wherein the antenna component comprises a bent wire forming a bent monopole antenna.  Li teaches that it is known to use a bent wire forming a bent monopole antenna (e.g. para 0007 “mono-pole”) to provide the predictable result of optimizing at higher frequencies (e.g. para 0007). It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the disclosure of modified Prasannakumar with the teachings of Li to provide a monopole antenna to provide the predictable result of optimizing at higher frequencies.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA SAHAND whose telephone number is (571)272-6842.  The examiner can normally be reached on M-Th 8:30 am -5:30 pm; F 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANA SAHAND/Examiner, Art Unit 3792                                                                                                                                                                                                        
/REX R HOLMES/Primary Examiner, Art Unit 3792